Title: From Thomas Jefferson to Edward Rutledge, 25 August 1791
From: Jefferson, Thomas
To: Rutledge, Edward



My Dear Sir
Philadelphia Aug. 25. 1791.

I have recieved your favor of the 7th. by Mr. Harper, and that also by Mr. Butler. I thank you for both, and shall duly respect both. I find by the last that, not your letter on the subject of British commerce, but mine in answer to it has miscarried. Yours was dated June 20. 1790. was recieved July 2. and answered July 4. I send  you a copy of the answer, which will read now like an old almanac, but it will shew you I am incapable of neglecting any thing which comes from you. The measures therein spoken of as in contemplation for the purpose of bringing Gr. Brit. to reason, vanished in a reference of the subject to me to report on our commerce and navigation, generally, to the next session of Congress. I have little hope that the result will be any thing more than to turn the left cheek to him who has smitten the right. We have to encounter not only the prejudices in favor of England, but those against the Eastern states whose ships in the opinion of some will overrun our land. I have been sorry to see that your state has been over-jealous of the measures proposed on this subject, and which really tend to relieve them from the effects of British broils. I wish you may be able to convert Mr. Barnwell, because you think him worth converting. Whether you do or not, your opinion of him will make me sollicitous for his acquaintance, because I love the good, and respect freedom of opinion.—What do you think of this scrip-pomany? Ships are lying idle at the wharfs, buildings are stopped, capitals withdrawn from commerce, manufactures, arts and agriculture, to be employed in gambling, and the tide of public prosperity almost unparraleled in any country, is arrested in it’s course, and suppressed by the rage of getting rich in a day. No mortal can tell where this will stop. For the spirit of gaming, when once it has seised a subject, is incurable. The taylor who has made thousands in one day, tho’ he has lost them the next, can never again be content with the slow and moderate earnings of his needle. Nothing can exceed the public felicity, if our papers are to be believed, because our papers are under the orders of the scrip-men. I imagine however we shall shortly hear that all the cash has quitted the extremities of the nation, and accumulated here. That produce, and property fall to half price there, and the same things rise to double price here: that the cash accumulated and stagnated here, as soon as the bank paper gets out, will find it’s vent into foreign countries, and instead of this solid medium which we might have kept for nothing, we shall have a paper one for the use of which we are to pay these gamesters 15. per cent per annum as they say. Would to god yourself, Genl. Pinkney, Majr. Pinkney would come forward and aid us with your efforts. You are all known, respected, wished for: but you refuse yourselves to every thing. What is to become of us, my dear friend, if the vine and the fig-tree withdraw, and leave us to the bramble and thorn?—You will have heard before this reaches you, of the peril into which the French revolution is brought by the flight of their king. Such are the fruits of that form of government which  heaps importance on Ideots, and which the tories of the present day are trying to preach into our favour. I still hope the French revolution will issue happily. I feel that the permanence of our own leans in some degree on that; and that a failure there would be a powerful argument to prove there must be a failure here.—We have been told that a British minister would be sent out to us this summer. I suspect this depends on the event of peace or war. In the latter case they will probably send one: but they have no serious view of treating or fulfilling treaties. Adieu my dear Sir Your’s affectionately,

Th: Jefferson

